IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Xun F. Lin, Xian Mei Chen, Xun        :
Jing Lin, Mei L. Liu, Bao Yin         :
Huang, Jian Zhen Liu, and             :
Chang Pine Yang,                      :
                         Appellants   :
                                      :
            v.                        :
                                      :
The Board of Revision of Taxes        :
of The City of Philadelphia           : No. 1261 C.D. 2015




                                  ORDER




            AND NOW, this 25th day of April, 2016, the opinion filed February
24, 2016, in the above-captioned matter shall be designated Opinion rather than
Memorandum Opinion, and it shall be reported.




                                        DAN PELLEGRINI, Senior Judge